MORROW, P. J.
Conviction is for keeping a disorderly house; punishment fixed at a fine of $200 and confinement in the county jail for a period of 20 days. [1] AVe find no statement of facts. Copied in the record are the stenographer’s notes in question and answer form. This does not comply with the law requiring a succinct statement of the facts. Vernon’s Ann. Code Cr. Proe. 1916, art. 844c. This court has so held on numerous occasions. Ferguson v. State, 83 Tex. Cr. R. 273, 202 S. W. 733, and cases therein cited; Mooney v. State, 73 Tex. Cr. R. 122, 164 S. W. 828; Felder v. State, 59 Tex. Cr. R. 144, 127 S. W. 1055; Hargrave v. State, 53 Tex. Cr. R. 147, 109 S. W. 163; Fox v. State, 53 Tex; Cr. R. 150, 109 S. W. 370.
[2] In the absence of th' statement of facts, the bills of exceptions .omplaining of the charge of the court present no error. No other bills are found.
The judgment is affirmed.

tg^jPor other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes